DETAILED ACTION
An amendment was received and entered on 3/17/2021.
Claims 3, 99, and 101 were canceled.
Claims 1, 2, 4-9, 92-98, 100, and 102-114 remain pending.
Claims 6-8, 100, 102, 104, and 106-114 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/26/2020.
Claims 1, 2, 4, 5, 9, 92-98, 103, and 105 are under consideration.
Rejections and objections not reiterated are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification/Compliance with Sequence Rules
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2).  However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 for the following reason(s).  Applicant’s  attention is directed to the final rule making notice published at 63 FR 29620 (June 1, 1998) and 1211 OG 82 (June 23, 1998).   Claims 9 and 103, and the specification at page 45, disclose nucleotide sequences that are identified by incorrect SEQ ID NOS.  This claim and specification passage list six different nucleotide sequences that are referred to as SEQ ID NOS: 10-15, respectively, however the nucleotide sequences of SEQ ID NOS: 10-15 in the Sequence Listing filed 3/17/2021 are not the same as the sequences depicted in the claims and specification. For example, claims 9 and 103 and specification page 45 list SEQ ID NO: 10 as AUGAUGCAAAGUGUACUAAACCAG.  In contrast, the Sequence Listing filed 3/17/2021 lists SEQ ID NO: 10 as GGCCUGCCUGUAAAAAUGGGG, which is clearly a different sequence. Claims 9 and 103 and the specification depict SEQ ID NO: 11 as AUGAUGCAAAGUGUACUAAACCAGAUU, whereas the Sequence Listing filed 3/17/2021 lists SEQ ID NO: 11 as a sequence of 102 nucleotides.  Similar issues occur with SEQ ID NOS: 12-15. The nucleobase sequences described as SEQ ID NOS: 10-15 in the claims and specification must be identified by correct SEQ ID NOS. If the nucleobase sequences listed as SEQ ID NOS: 10-15 in claims 9 and 103 and specification page 45 have simply been misidentified and are present in the current Sequence Listing as other SEQ ID NOS, then the claims and specification should be amended to recite those SEQ ID NOS instead of SEQ ID NOS: 10-15.  If the nucleobase sequences listed as SEQ ID NOS: 10-15 in claims 9 and 103 and specification page 45 are not in the current Sequence Listing, then Applicant must enter these sequences into a substitute Sequence Listing, amend the disclosure and claims to include the appropriate SEQ ID NOS in the appropriate passages, and also provide:
A substitute computer readable form (CRF) copy of the “Sequence Listing”.
	A substitute paper copy of the “Sequence Listing”, as well as an amendment directing its entry into the specification.

To Download Patentin Software, visit https://www.uspto.gov/patents-getting-started/patent-basics/types-patent-applications/utility-patent/checker/patentin.
 For questions regarding compliance to these requirements, please contact:    
    • For Rules Interpretation, call (571) 272-2510
    • For Patentin Software Program Help, call Patent EBC at 1-866-217-9197 or directly at 703-287-0200 between the hours of 6 a.m. and 12 midnight, Monday through Friday, EST.
    • Send e-mail correspondence for Patentin Software Program Help @ ebc@uspto.gov.
	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 103 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

“ATGATGCAAAGTGTACTAAACCAG(SEQ ID NO: 10),
AUGAUGCAAAGUGUACUAAACCAGAUU (SEQ ID NO: 11),
AUGAUGCAAAGUGUACUAAACCAGAU (SEQ ID NO: 12),
AUGAUGCAAAGUGUACUAAACCA (SEQ ID NO: 13),
AUAUGAUGCAAAGUGUACUAAACCAG (SEQ ID NO: 14), or
UAUGAUGCAAAGUGUACUAAACCAG (SEQ ID NO: 15).” 
These claims are indefinite because the recited nucleobase sequences are different from the sequences listed for SEQ ID NOS: 10-15 in the Sequence listing as discussed above and in the indefiniteness rejection of 9/17/2020.  Since the sequences shown in the claims do not correspond to the sequences provided for SEQ ID NOS: 10-15 in the Sequence Listing, one cannot determine what applicant is attempting to claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description

Claims 1, 2, 4, 5, 9, 92-98, 103, and 105  are drawn to the genus of double stranded siRNA inhibitors of MSUT2 that can provide a therapeutic effect in dementia or Alzheimer’s disease.  Claims 9 and 103 attempt to limit the siRNAs to particular sequences that are shown and also identified as SEQ ID NOS: 10-15, however, the sequences listed in the Sequence Listing for SEQ ID NOS: 10-15 are different from those shown in claims 9 and 103. Moreover, the actual nucleobase sequences shown in claims 9 and 103 appear to be passenger strand sequences since they are identical to sequences within MSUT2 mRNA, and the claims place no limitation on the amount of complementarity between the recited sequences and the sequences that could form a guide strand for each double stranded siRNA. Therefore the genus of structures ofMSUT2 siRNAs in claims 9 and 103 is very large and the specification as filed provides inadequate guidance as to which of these will perform the function required by the claims. 
Applicant is referred to MPEP 2163(II)(A)(3)(a)(i and ii), which indicates that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure indicates that the patentee has invented species sufficient to constitute the genus. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.
The specification discloses a single experiment in which an MSUT2 siRNA was used at page 55 and Figs. 7A-C and 7E. An siRNA directed against MSUT2 mRNA was 

The instant specification discloses the effects of the complete loss of MSUT2 activity in mouse brain via knock out technology, but it is unclear that the same results can be obtained using an inhibitory siRNA delivered to neurons in the brain. In this regard, it is noted that the HEK293 cells in Example 1 and Figure 7 are not neurons, and the siRNA was administered directly to the cells in culture. It is not clear that the same degree of inhibition could be achieved in neurons in the brain due at least in part to the difficulty in delivering siRNAs to the brain.  Moreover, it must be noted that the value of the PS19 model used in the knock out experiments in specification is limited, not least because it uses a mutation that is not associated with Alzheimer’s disease. Myers (2019) stated “Put simply, wild-type mice do not develop AD, and while transgenic mouse models attempt to recapitulate the disease phenotype as 
As indicated above, the number of species of a claimed genus that must be disclosed to provide an adequate written description of that genus increases with the unpredictability of the art.  Here, the art of treating Alzheimer’s disease or dementia is considered to be extremely unpredictable, the experiments performed in the specification in mice and cultured cells do not provide the basis for predictable results in the human brain, and the relationship of MSUT2 to Alzheimer’s disease appears unpredictable as well. Against this background the disclosure of a single species of passenger (sense) strand of an MSUT2 siRNA cannot suffice as a disclosure of a representative number of species of the genus of double stranded siRNA inhibitors of MSUT2 that can provide a therapeutic effect in dementia or Alzheimer’s disease. 

Response to Arguments
Applicant's arguments filed 3/17/2017 have been fully considered but they are not persuasive.
Applicant addresses the written description rejection at pages 22-25 of the response.  Applicant argues that the specification discloses siRNA sequences, referring to the disclosure of SEQ ID NOS: 10-15.  As discussed previously and in detail above, the sequences disclosed in the claims and specification as SEQ ID NOS: 10-15 do not match the sequences disclosed as SEQ ID NOS: 10-15 in the Sequence Listing.  Therefore, it is unclear what the specification has disclosed as an siRNA. Moreover, while the Office agrees that one of skill in the art is capable of designing siRNAs to inhibit the expression of MSUT2, the claims require more, and the specification as filed fails to disclose an example of any complete siRNA (or even any siRNA passenger strand) that clearly satisfies the functional requirements providing therapeutic effect in Alzheimer’s Disease or dementia). Applicant has not addressed that issue, therefore the rejection is maintained.

Enablement
Claims 1-5, 9, 92-99, 101, 103, and 105 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Nature of the invention and Breadth of the claims

State of the art, and Predictability
The therapeutic treatment of Alzheimer’s disease (AD) and/or dementia is considered to be an extremely difficult endeavor. Cummings et al (Alzheimer's Research & Therapy, 2014, 6:37, 7 pages) reviewed AD treatment and indicated that of 244 unique compounds in 413 clinical trials between 2002 and 2012, only one drug was approved and the drug candidate failure rate was 99.6%. See abstract and paragraph bridging pages 2 and 3 of 7. As of 2019, there were four FDA-approved compounds for 
Blanco-Silvente et al (International Journal of Neuropsychopharmacology (2017) 20(7): 519–528) investigated the effect of cholinesterase inhibitors (ChEIs) on all-cause discontinuation, efficacy and safety, and the effects of study design-, intervention-, and patient-related covariates on the risk-benefit of cholinesterase inhibitors for Alzheimer’s disease in a meta-analysis of 43 randomized clinical trials enrolling 16106 patients.  Cholinesterase inhibitors showed a poor risk-benefit relationship as indicated by mild symptom improvement and a higher than placebo all-cause discontinuation, although a reduction of mortality was suggested by the analysis. See Abstract. However, the clinical relevance of the reduction in mortality accompanied by only a small improvement in symptoms was characterized as “uncertain” (see Significance Statement on page 520). 
Cappa (Front. Neurol. 9:108.doi: 0.3389/fneur.2018.00108) reviewed the “quest” for an AD therapy, and taught that there was no effective treatment for AD, and the goal of identifying one by the year 2025 was considered to be ambitious. See abstract.
After the filing date of the instant application, Myers et al (Current Protocols in Neuroscience, 89, e81. doi: 10.1002/cpns.81, 2019), stated, with regard to AD treatments, that “there is no intervention that cures, prevents, or even slows disease progression” (see abstract). 
Crook et al (Journal of Huntington's Disease 2 (2013) 405-436) indicated that despite 20 years having passed since the cloning of the huntingtin gene, "there remains no treatment for Huntington's Disease (HD) that alters the course of disease or lifespan 
A search of the art revealed no publications of RNA interference-mediated therapies of any disease in human brain at the time the application was filed.
In summary, the state of the art of obtaining therapeutic outcomes in AD and dementia was extremely unpredictable at the time of the invention, and the state of the art of performing siRNA-mediated therapies in brain diseases was non-existent. 
Teaching and Examples in the specification
The specification provides no working example of the treatment of AD or dementia, but provides extensive research into the role of MSUT2 in tauopathies.
The specification describes the use of MSUT2 knock out mice to probe the role of MSUT2 in tauopathies. Transgenic mice were constructed lacking the MSUT2 CCCH finger domain which binds both poly(A) RNA and the poly(A) binding protein PABPN1.  These mice were bred with the PS19 mouse tauopathy model to provide PS19 mice homozygous for the MSUT2 mutation.  PS19 mice harbor a human allele of MAPT comprising a P301S substitution, express this allele approximately 5-fold greater than the wild type mouse tau allele.  PS19 mice develop widespread neurofibrillary tangle (NFT)-like inclusions accompanied by microgliosis and astrocytosis, but not amyloid plaques. PS19 mice display signs of age-associated cognitive impairment. See https://www.alzforum.org/research-models/tau-p301s-line-ps19 (4-13-2018). The resulting hybrid PS19/MSUT2KO mice showed the following characteristics:

-reduction in both phosphorylated tau (pTau) and mis-folded tau relative to PS19 animals, especially in neuronal processes of hippocampal subfields stratum lacunosum moleculare (SLM) and stratum oriens (SO), as well as in the entorhinal cortex (Figs. 2B-C, and Fig S2A-B);
-a lack of neuronal loss in the CA1 region of the hippocampus that is observed in PS19 mice with intact MSUT2 (Fig. 2D), while loss of MSUT2 alone does not obviously change neuronal abundance in the hippocampus (Fig. 3C); and
-improved performance in Barnes maze assay of hippocampal dependent learning and memory relative to PS19 mice (Fig. 2E);
-decreased astrocytosis compared to PS19 mice (Fig. 10e and 11B);
-a “trend toward decreased microgliosis” compared to PS19 mice (Fig. 12A-C);
-the mice showed no resistance to neuroinflammatory changes induced by an exogenous chemical trigger (kainic acid, Fig. 13).
 The specification discloses that MSUT2 overexpression in hippocampus of Tau4RTg2652 transgenic mice, which have “mild and non-progressive tauopathy”, led to exacerbation of tau neuropathology, e.g. accumulation of pTau+ lesions in CA1 with evidence of neuronal loss in associated projection regions. Increased microgliosis (IBA1 staining) was also observed, as was increased astrocytosis (GFAP staining) (Figs 10A, 9F, 10D and 11A) indicating increased neuroinflammation.  

MSUT2 levels in human postmortem brains in normal and AD cases was also examined. MSUT2 expression was characterized in a cohort of 32 AD cases by immunostaining (Table 4). In approximately half of the AD cases, diminished MSUT2 expression was observed compared to controls while the remainder exhibited control levels of MSUT2 expression (Fig. 14B). In the subset of AD cases with depleted MSUT2 protein, the number of MSUT2-positive neurons was lower.
Depletion of the molecular complex containing PABPN1 and MSUT2 proteins bound to poly(A) RNA (PMC) was examined. A significant decrease in astrocytosis in the cortex of PMC depleted AD cases was observed (Fig. 14F) (consistent with the observations in MSUT2 KO/PS 19 mice above (Fig. 10E, Fig. 11B )). A parallel trend for decreased microgliosis is also evident in PMC depleted AD cases (Fig. 14G) and in MSUT2 KO/PS19 mice (Fig. 12A-C). Likewise, an increase in pTau burden in the PMC depleted cases (Fig. 14H) and increased neuronal loss detected by NeuN staining (Fig. 14I) was also observed.
The specification provides no guidance as to possible different functions of the different MSUT2 isoforms that are expressed in brain (36kD, 68kD and 76kD) nor guidance as to whether all of these can be targeted, or if only one or two should be targeted to obtain therapeutic effect. While the specification demonstrates the use of siRNA to knockdown human MSUT2 in HEK293/tau cells (Fig. 7A), the identity of the siRNA(s) used is not disclosed. Moreover, as discussed above under indefiniteness 
Although the specification showed that MSUT2KO mice had improved performance in a Barnes maze assay of hippocampal dependent learning and memory, the relevance of this result to obtaining therapeutic outcomes in AD or dementia is unclear because it is not clear that such results have relevance to human disease. For example, Wilcock et al (J. Neurosci.  26(20):5340-5346, 2005) reported that treatment of a mouse model of AD with anti-amyloid antibodies eliminated cognitive deficits while reducing parenchymal amyloid.  However, at least 15 clinical trials with anti-amyloid antibodies have failed to provide any therapeutic outcome in humans (see van Dyk (Biological Psychiatry February 15, 2018; 83:311–319) e.g. at Table 2 on page 313), and a search of the art did not reveal any other therapeutic success with this approach in humans. Therefore it is unpredictable as to whether or not the results of animal models of AD/dementia can be extrapolated to humans. 
The therapeutic relevance of decreasing neuroinflammation (as evidenced by reduced microgliosis and/or astrocytosis) is unclear inasmuch as it is possible that neuroinflammation may be an adaptive reaction that can actually mediate clearance of pathological tau and promote neuronal survival (see specification at page 64, second paragraph).

It should also be noted that Applicant’s studies of MSUT2 expression in post-mortem brains showed diminished MSUT2 expression in approximately half of the AD cases while the remainder exhibited control levels of MSUT2 expression (Fig. 14B).  This is superficially inconsistent with the results observed in the mouse model (where MSUT2 knock out did not cause neurodegeneration), and is inconsistent with the claimed methods which require a therapeutic effect. While it is possible that it is the loss of the PMC as a complex with poly(A) RNA that exacerbates AD severity (rather than the loss of MSUT2 alone), the effect of inhibiting MSUT2 expression in human dementia or AD cannot be predicted without further research.
While the specification as a whole presents valuable contributions to the study of the role of MSUT2 in the biology of NFTs and the biology of tau, one of skill in the art would have to perform undue experimentation to use the invention to provide therapeutic outcomes for AD and dementia in view of the extremely difficult state of the art of AD and dementia therapies, the unpredictable nature of extrapolating the outcomes of mouse models of neurodegenerative disease to humans, and the uncertain relationship of MSUT2 to Alzheimer’s disease.  

Response to Arguments
Applicant's arguments filed 3/17/2017 have been fully considered but they are not persuasive.
in vitro data would be understood to study AD or dementia by one of ordinary skill in the art”, and reliance on exhibits A and B,  do nothing to address the state of unpredictability with regard to extrapolating those models and data to therapeutic outcomes in human disease.  While Exhibit 2 may provide “evidence of a link between MSUT2 and AD”, this evidence must be weighed with all of the available evidence.  This includes the overwhelming evidence that Alzheimer’s treatments developed animal and cell culture have uniformly failed when applied in humans, and the evidence of instant specification where diminished MSUT2 expression was observed in approximately half of AD cases while the remainder exhibited control levels of MSUT2 expression, which can be considered evidence of a link between MSUT2 underexpression and Alzheimer’s Disease. 
With regard to the specification teachings on siRNAs, Applicant asserts that “a double stranded siRNA comprising AUGAUGCAAAGUGUACUAAACCAG (SEQ ID NO: 10) was used to generate the data provided in Example 1, and in Figure 7” relying on 
Applicant has not addressed/resolved the unpredictability in the art of treating Alzheimer’s disease and dementia, the unpredictable nature of extrapolating cell culture or animal models to Alzheimer’s Disease in humans, the issue of the existence of different MSUT2 isoforms in the brain, the state of the art of siRNA-mediated therapies in brain in general, or the unpredictable relationship of MSUT2 to Alzheimer’s disease as discussed in the rejection. Accordingly, the rejection is maintained. 

Conclusion
	No claim is allowed.
Any new ground of rejection set forth above was necessitated by Applicant's amendment.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33  and 37 CFR 1.34  concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file."

See MPEP 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A SCHNIZER whose telephone number is (571)272-0762.  The examiner can normally be reached on Monday-Friday 6:30 AM-4:00PM. The examiner is off on alternate Fridays, but is sometimes in the office anyway.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached at 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635